           Case 2:20-cv-00773-GMN-DJA Document 22 Filed 08/07/20 Page 1 of 2



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     DANNY JACK HART; IRENE LINDSAY,                   )
 4                                                     )
                           Plaintiffs,                 )        Case No.: 2:20-cv-00773-GMN-DJA
 5
            vs.                                        )
 6                                                     )                      ORDER
     LOWE’S HOME CENTERS, LLC,                         )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9                                                     )

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States

11   Magistrate Judge Daniel Albregts, (ECF No. 21), which recommends that Defendant Lowe’s

12   Home Centers, LLC’s (“Defendant’s”) Motion to Set Aside Default, (ECF No. 9), be granted

13   and Defendant’s request for sanctions therein be denied.

14          A party may file specific written objections to the findings and recommendations of a

15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

17   determination of those portions to which objections are made. Id. The Court may accept, reject,

18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

19   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

20   not required to conduct “any review at all . . . of any issue that is not the subject of an

21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

22   that a district court is not required to review a magistrate judge’s report and recommendation

23   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,

24   1122 (9th Cir. 2003).

25   //


                                                  Page 1 of 2
          Case 2:20-cv-00773-GMN-DJA Document 22 Filed 08/07/20 Page 2 of 2



 1         Here, no objections were filed, and the deadline to do so, August 5, 2020, has passed.
 2   (See Min. Order, ECF No. 21).
 3         Accordingly,
 4         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 21), is
 5   ACCEPTED AND ADOPTED in full.
 6         IT IS FURTHER ORDERED that Defendant’s Motion to Set Aside Default, (ECF No.
 7   9), is GRANTED in part and DENIED in part. The Court GRANTS set aside of Default.
 8   The Court DENIES Defendant’s request for sanctions.
 9                      7 day of August, 2020.
           DATED this _____
10
11                                               ___________________________________
                                                 Gloria M. Navarro, District Judge
12                                               United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25


                                               Page 2 of 2
